 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     SHARON LAHEY
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: 415-977-8963
 6   Facsimile: 415-744-0134
     E-mail: Sharon.Lahey@ssa.gov
 7
 8   Attorneys for DEFENDANT

 9
                                      UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                  FRESNO DIVISION
12
                                                     )
13   RONNIE LEE MACK,                                )   CASE NO. 1:18-cv-01287-BAM
                                                     )
14          Plaintiff,                               )   STIPULATION AND ORDER FOR
                                                     )
15          vs.                                      )   EXTENSION OF TIME TO RESPOND TO
                                                     )   OPENING BRIEF
16                                                   )
     ANDREW SAUL,
       Commissioner of Social Security,1             )
17                                                   )
            Defendant.                               )
18                                                   )
19          RONNIE LEE MACK (“Plaintiff”), and ANDREW SAUL, Commissioner Of Social Security
20   (“Defendant” or the “Commissioner”), hereby stipulate, subject to the approval of the Court, to a 30-day
21   extension of time to for the Commissioner to respond to Plaintiff’s Opening Brief (ECF 14). The
22   current deadline is July 9, 2019, and the new deadline would be August 7, 2019. The deadline for any
23   reply would be August 21, 2019. This is the second extension of time requested in the above-captioned

24   matter, and it is the Defendant’s first request for additional time. Defendant requests this additional time

25   because the undersigned attorney was unexpectedly out of the office on medical leave for two days

26   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
     pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act (the Act), 42 USC
27
     405(g) (action survives regardless of any change in the person occupying the office of Commissioner of
28   Social Security).

     DEF.’S EOT & ORDER                       1                     CASE NO. 1:18-cv-01287-BAM
 1
     during the week of June 24, 2019 and currently has six dispositive motions due the week of July 8, 2019.
 2
     Accordingly, the undersigned attorney requires additional time to adequately address the issues that
 3
     Plaintiff raises in his opening brief. The parties further stipulate that the scheduling order in the above-
 4
     captioned matter be modified accordingly.
 5
                                                    Respectfully submitted,
 6
                                                    PENA & BROMBERG, ATTORNEYS AT LAW
 7
     Dated: July 1, 2019                            By: /s/ Jonathan Omar Peña*
 8
                                                    JONATHAN OMAR PEÑA
 9                                                  Attorney for Plaintiff
                                                    [*As authorized by e-mail on July 1, 2019]
10
11   Dated: July 1, 2019                            McGREGOR W. SCOTT
                                                    United States Attorney
12                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
13
14                                                  By:    /s/ Sharon Lahey
                                                    SHARON LAHEY
15                                                  Assistant Regional Counsel
16
17                                                     ORDER

18          Pursuant to the parties’ stipulation, and good cause appearing, Defendant shall have an extension

19   of time to file a response to Plaintiff’s Opening Brief. Defendant’s response shall be filed on or before

20   August 7, 2019, and Plaintiff shall file any reply on or before August 21, 2019. All other deadlines in

21   the Court’s Scheduling Order shall be modified accordingly.

22   IT IS SO ORDERED.
23
        Dated:     July 2, 2019                                /s/ Barbara    A. McAuliffe            _
24
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28

     DEF.’S EOT & ORDER                        2                     CASE NO. 1:18-cv-01287-BAM
